               Case 1:20-cv-10658-LAP Document 16 Filed 03/01/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

SECURITIES AND EXCHANGE COMMISSION,

                              Plaintiff,                                       NOTICE OF MOTION

                    - against -                                                ECF Case

KEITH BERMAN,                                                                  No. 20 Civ. 10658 (LAP)
DECISION DIAGNOSTICS CORP.

                              Defendants.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                    PLEASE TAKE NOTICE that upon the complaint in the above-captioned action; the

indictment in the criminal case captioned United States v. Keith Berman, 20-cr-00278-TNM

(D.D.C.) (the “Criminal Case”); and the accompanying memorandum of law, the United States of

America, by and through its attorney, Daniel S. Kahn, the Acting Chief of the Fraud Section,

Criminal Division, of the United States Department of Justice, Christopher Fenton, Trial Attorney,

and Justin Weitz, Principal Deputy Chief, its counsel, will move this Court for an order: (i) to

intervene in the above-captioned case, pursuant to Rule 24 of the Federal Rules of Civil Procedure,

and (ii) to stay all discovery in the above-captioned action until the conclusion of the Criminal Case.
        Case 1:20-cv-10658-LAP Document 16 Filed 03/01/21 Page 2 of 2



Dated: New York, New York
       March 1, 2021

                                   Respectfully submitted,

                                   DANIEL S. KAHN
                                   Acting Chief, Fraud Section
                                   Criminal Division

                             By:             /s/
                                   CHRISTOPHER FENTON
                                   Trial Attorney
                                   JUSTIN WEITZ
                                   Principal Deputy Chief
                                   United States Department of Justice
